Citation Nr: 1811868	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-28 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to August 2, 2013, for service-connected degenerative joint disease (DJD) of the left knee with limitation of extension.

2.  Entitlement to an evaluation in excess of 10 percent prior to August 2, 2013, for service-connected DJD of the left knee with limitation of flexion.

 3. Entitlement to a compensable evaluation for scars of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to May 1984.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO, in pertinent part, continued a 30 percent disabling rating for left knee limitation of extension, a 10 percent disabling rating for left knee limitation of flexion, and a noncompensable rating for left knee scars.  

The Veteran underwent a total left knee replacement on August 2, 2013.  In April 2014, the Veteran was awarded service connection for a total left knee replacement.  He was assigned a 100 percent evaluation effective August 2, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  An evaluation of 30 percent was assigned from October 1, 2014.  Consequently, the separate ratings for limitation of flexion and extension of the left knee were terminated effective August 2, 2013, the date of the total knee replacement.  In September 2015, the RO increased the disability rating for total left knee replacement to 60 percent retroactive to October 1, 2014.  During the October 2017 Board hearing, the Veteran testified that he was satisfied with the 60 percent rating and not seeking a higher rating since October 2014.  BVA Transcript at 3.  

The Board notes the 60 percent rating assigned pursuant to Diagnostic Code 5055 is the maximum benefit available under that Diagnostic Code, after one year following implantation of the prosthesis.  Moreover, as that rating contemplates limitation of motion, separate ratings under Diagnostic Codes that compensate such manifestations (Diagnostic Codes 5258, 5259, 5260, and 5261) are not applicable to that period of the appeal.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Therefore, the Board will limit its discussion of the ratings assigned to the left knee disability prior to August 2, 2013.   

The Veteran presented testimony, with his spouse as an observer, before the undersigned in October 2017.  The transcript has been associated with the electronic record.

The issue of a compensable evaluation for the left knee scars is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 2, 2013, the service-connected DJD of the left knee was productive of at worse, extension limited to 20 degrees; there was no evidence of knee ankylosis, instability, or extension limited to 30 degrees or the functional equivalent thereof.

2.  Prior to August 2, 2013, the service-connected DJD of the left knee was productive of at worse flexion limited to 100 degrees; there was no evidence of knee ankylosis, instability, or flexion limited to 30 degrees or the functional equivalent thereof.

3.  Prior to August 2, 2013, the Veteran's left knee was productive of acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to August 2, 2013, for left knee DJD with limitation of extension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2017).  

2.  The criteria for a rating in excess of 10 percent prior to August 2, 2013, for left knee DJD with limitation of flexion have not been met.   38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2017).  

3.  Prior to August 2, 2013, the criteria for a rating of 10 percent, but no greater, for genu recurvatum, associated with DJD of the left knee, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  
Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  




Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

A 10 percent is assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

A 10 percent rating is assigned for genu recurvatum, acquired traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5263.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  Another opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259.  Further, by analogy, limitation of motion is also a consideration under Diagnostic Code 5258.

The Veteran filed a claim for increase in September 2011.  His service connected DJD of the left knee with limited extension has been assigned a 30 percent prior to August 2, 2013, under Diagnostic Code 5261.  Limited flexion has been assigned a 10 percent prior to August 2, 2013, under Diagnostic Code 5260.

In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the knee is evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that higher disability ratings than those currently assigned for DJD of the left knee with limited flexion and extension are not warranted.  The Board does find that the Veteran is entitled to a separate 10 percent rating for genu recurvatum prior to August 2, 2013.  38 C.F.R. § 4.7.  

In rating the Veteran's left knee, the Board notes that under Diagnostic Code 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.   The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  

At the outset, the Board notes that there is only one VA examination which was conducted during the period of time on appeal.  There is no other medical evidence of record which documents findings which address the applicable rating criteria sufficient enough to consider in the adjudication of the issue.  

Review of the evidence shows that prior to August 2, 2103, extension was at worse limited to 20 degrees on VA examination in November 2011, which meets the criteria for the currently assigned 30 percent rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

The Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   There is no dispute that there has been evidence of pain on motion on VA examination in November 2011; however, the Veteran was able to perform repetitive testing and while it produced pain and weakness, there was no additional loss of range of motion and there was no evidence of fatigue, lack of endurance, or incoordination to warrant a rating in excess of 30 percent prior to August 2, 2013.  The complaints of pain and functional loss in November 2011 are clearly accounted for in the current 30 percent rating for the left knee limitation of extension under Diagnostic Code 5261.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004).  

With regard to limitation of flexion, on VA examination in 2011 flexion was limited to 110 degrees.  This does not meet the criteria established for even a compensable rating under Diagnostic Code 5260.  Id.  There is no dispute that the Veteran had painful motion, as evidenced on range of motion testing; however, the Veteran was able to perform repetitive testing, which produced an additional 10 degree loss of function (100 degrees of flexion) due to pain and weakness. There was no fatigue, lack of endurance, or incoordination.  The complaints of pain and functional loss are clearly accounted for in the current 10 percent rating for limited flexion, as even with the reduced limitation of flexion following repetitive testing, flexion was still possible to 100 degrees, which again doesn't meet the criteria for a compensable rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004); DeLuca, 8 Vet. App. at 206-7 (1995).  

Turning next to disability due to instability, the Board finds that there was no objective evidence of instability during examination in 2011.  Thus, the Board finds there is no basis for providing a separate rating for left knee instability.  The Board notes that 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's left knee disability.  There was no evidence of ankylosis of the knee (Diagnostic Code 5256) or impairment of the tibia and fibula (Diagnostic Code 5262).  38 C.F.R. § 4.71a.  The Board finds that a separate rating is also not warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion in the joint (Diagnostic Code 5258) or semilunar cartilage removal, symptomatic (Diagnostic Code 5259).  Lyles v. Shulkin, No. 16-0994, ---Vet. App. ---, 2017 U.S. App. Vet. Claims LEXIS 1704, at*7 (Nov. 29, 2017).  The 2011 examination noted a history of dislocated or removal of symptomatic semilunar cartilage.  There were no current complaints documented in the record.  The examiner noted the Veteran had surgery in 2004 to correct the condition.  Residuals were poor propulsion and antalgic gait, as well as pain and limited extension and flexion, which have been compensated as described above.  The Board notes the Veteran had six surgeries on the left knee from 1989 to 2010 for meniscal repair and multiple debridements.  A temporary total rating had previously been assigned From June 18, 2010, to August 1, 2010.  

However, the Board finds that a separate rating of 10 percent is supported for genu recurvatum prior to August 2, 2013.  The November 2011 examiner made a specific finding of genu recurvatum.  Therefore, the Board affords the Veteran the benefit of the doubt and grants a separate rating of 10 percent for genu recurvatum, the maximum benefit available under Diagnostic Code 5263, prior to August 2, 2013.  Such assignment of the separate rating does not result in pyramiding, as Diagnostic Code 5263 is not a code predicated upon limitation of motion.

"Staged" ratings, other than what is already in effect for DJD of the left knee with limited flexion and extension are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  As noted above, the Veteran is entitled to a separate 10 percent rating, and no higher, for genu recurvatum, prior to August 2, 2013.  


ORDER

An evaluation in excess of 30 percent prior to August 2, 2013, for service-connected DJD of the left knee with limitation of extension is denied.

An evaluation in excess of 10 percent prior to August 2, 2013, for service-connected DJD of the left knee with limitation of flexion is denied.

A separate 10 percent rating for genu recurvatum of the left knee, prior to August 2, 2013, is granted, subject to controlling regulations applicable to the payment of monetary benefits.





REMAND

The Board finds that additional development is needed before a final determination may be made on the issue of a compensable evaluation for the left knee scars.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  The duty to assist also includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran last underwent a VA examination to assess the severity of his left knee scars in November 2011, over six years ago.  Moreover, during his October 2017 Board hearing, the Veteran testified that his scars were larger than previously documented.  He also indicated that they had worsened in severity, to include sensitivity to touch, pain, and flaking skin.  BVA Transcript at 4-8.  VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Therefore, as the Veteran was last afforded a VA examination in 2011 and he has testified that the left knee scars have worsened in severity, the Veteran should be provided another VA examination to ascertain the current severity of his service-connected scars.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must afford the Veteran a VA examination to determine the severity of his service-connected left knee scars.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Examination findings pertinent to the Veteran's scars should be reported to allow for application of VA rating criteria for the skin under 38 C.F.R. § 4.118.  In conducting the examination, the examiner must specifically describe the length/area covered by the scars.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action, the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


